Phillip E. PARisi, Commissioner,
dissenting.
I dissent from the majority determination and would affirm the single commissioner. A common-sense appraisal of human behavior compels the conclusion that the conduct of the offender, Pat Carrol, was foreseeable, if not inevitable, as a result of the prior events involving both the applicant and this individual. In my view, it is tantamount to contributory misconduct for the applicant to return to the tavern after the first altercation involving the female patron and Pat Carrol. In addition, I find that there is credible evidence in the file indicating that the applicant was asked to leave the tavern when he returned the second time and that he refused to do so. In my view, the applicant’s refusal to leave when requested constitutes trespass, an unlawful act, that is causally related to the criminally injurious conduct. The applicant’s decision to return to the tavern, coupled with his refusal to leave upon request, amounts to substantial contributory misconduct and, in my opinion, warrants a complete denial of this claim.